Citation Nr: 1755618	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation higher than 10 percent for patellofemoral pain in the right knee, post-operative.

2.  Entitlement to service connection for arthritis, to include arthritis of the hip.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1988. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran initially requested a hearing in his substantive appeal; however, the Veteran subsequently withdrew his request in written correspondence dated November 2014.  Thus, there is no pending hearing request before the Board.

This case was previously before the Board in March 2015 in which the Board remanded the matter for further development.  Presently, the case is before the Board for further appellate review.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee disability has been manifested by subjective complaints of pain.  Objectively, the Veteran's right knee disability was manifested by range of motion limited to 10 degrees with pain in right leg extension.

2.  The Veteran currently does not have a right hip disability, and any right hip arthritis during the pendency of the appeal is not related to service or his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

2.  The criteria for service connection for arthritis, to include right hip arthritis, have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the March 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

      Increased Rating for Right Knee Disability

The Veteran's right knee disability is currently rated under Diagnostic Code 5261, for limitation of extension of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).  

In this case, the Veteran contends that his service-connected right knee disability has worsened and an increased rating is warranted.  Specifically, the Veteran contends that his right knee is in constant pain.  While the Veteran is service-connected for both knees, he contends that his right knee exhibits more pain than the left.  He further contends that his job requires him to stand on concrete for long periods of time which aggravates the pain.  Additionally, the Veteran contends that his knee pain causes him to limp, sit incorrectly, and prevents him from laying on his right side.  After a review of the evidence, the Board finds that the evidence does not support a rating higher than 10 percent for the reasons explained below.

The evidence of record shows that the Veteran has had multiple surgical procedures on his right knee and that the Veteran received VA examinations of his knee in June 2010, November 2012, and in October 2016.  In the June 2010 examination, the Veteran reported that he has pain all day, every day, and that his knee does not swell, lock, buckle, pop, or grind.  He further reported that he does not use a brace, cane, crutch, or medication.  He is unable to put on his socks, nor walk and stand for more than 15 minutes.  As a machinist, he is required to stand for 10 hours a day and do heavy lifting, which he does with severe pain.  The Veteran noted that his knees flare with a stabbing pain, lasting several minutes, which he just stands and waits for it to pass.  

After examining the Veteran, the examiner noted that the Veteran walked with no limp or assistive device.  Both knees had 2+ tendon reflex, no instability, tenderness, or warmth.  Additionally, both knees have crepitus and popping, and a 5/5 motor strength with the right being less than the left.  The examiner further noted that the right knee had extension to 10 degrees with pain, flexion to 100 degrees with pain, and no "Deluca criteria" on either knee.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) (finding that VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups).  See also 38 C.F.R. §§ 4.40, 4.45.  X-rays of the Veteran's knee were found to be normal and revealed no fractures, dislocations, effusion, or arthritic changes.  

In November 2012, the Veteran received a second VA examination of his knee.  The Veteran reported that he continues to have constant knee pain that is increased by sitting and standing greater than five minutes, immediate walking, walking up and down stairs, kneeling, and squatting.  He further reported that he takes meloxicam daily and Percocet with little improvement.  The Veteran rated his knee pain as an "8" on a scale of 1 out of 10.

The examiner noted that right knee flexion was 140 or greater, with no decrease in range of motion with objective evidence of pain.  The examiner also noted that the Veteran's right knee had zero or no limitation of extension, with no objective evidence of painful motion.  After repetitive use testing, the Veteran's flexion and extension remained the same.  The examiner noted pain on palpation, and functional loss and/or functional impairment in the form of pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner found no lateral instability and no history of subluxation/dislocation, and that the Veteran does not use any assistive device as a normal mode of locomotion.  The Veteran's x-rays revealed no fracture, subluxation, or dislocation, and no arthropathy of either knee.  The examiner also determined that the Veteran's knee would not impact his ability to work.  

Pursuant to the Board's March 2015 remand, the Veteran was afforded another VA examination for his knee in October 2016.  The Veteran reported an increase in pain and popping, and that his knees buckle if he does not stand and stretch before stepping.  He further reported intermittent pain, throbbing, random sharp pains, and that his knee joints hurt at rest and on initial walking.  The Veteran denied wearing a brace, but further reported that his knees sublux forward causing him to have to hold onto something. 

The examiner noted that the Veteran's right knee flexion was 10 to 120 degrees, extension was 120 to 10 degrees, and that the Veteran exhibited crepitus, pain on movement, pain on palpation, and pain on weight-bearing.  However, the examiner found that the noted pain did not cause functional loss.  The examiner also found that the Veteran did not exhibit functional loss or a decrease in range of motion after repetitive use.  Right knee strength was 5/5, and the Veteran did not have muscle atrophy, recurrent subluxation, lateral instability, nor ankylosis, but that the Veteran had a history of recurrent effusion, and that the Veteran used a cane occasionally.  Findings from the Veteran's knee x-ray revealed, in part, minimal progression of degenerative disease with osteoarthritis in both knees.  

Considering the above and the remaining evidence of record, the Board finds that an increased rating greater than 10 percent is not warranted.  The Board notes that standard range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  Two of the three VA examinations of the Veteran revealed range of motion findings indicative of a 10 percent disability rating; however, the November 2012 examination revealed findings indicative of a non-compensable rating.  Additionally, the examiners also determined that even after repetitive use testing, the Veteran's limitations did not change.  Moreover, x-rays of the Veteran's knee found the right knee as normal and with no fractures, dislocations, subluxation, or arthritic changes until October 2016 when the examiner noted recurrent effusion, and x-rays revealed osteoarthritis of both knees.  

The Board has also considered functional loss and finds that the evidence does not demonstrate that a higher evaluation is warranted.  The Board notes that the Veteran's primary complaint has been of knee pain.  For example, in the Veteran's June 2010 examination, the Veteran reported that he has pain all day, but he denied flare-ups and noted that his knees do not swell, lock, buckle, pop, or grind, nor does he use a brace, cane, crutch, or medication.  Moreover, the examiner did not find diminished range of motion with pain or any "Deluca criteria," and found that the Veteran's knee was stable.  X-rays also showed the Veteran's knee as normal with no fractures, dislocations, effusion, or arthritic changes.

Similarly, in November 2012, the Veteran reported knee pain aggravated by sitting and standing greater than five minutes, walking up and down stairs, kneeling, and squatting; however, the Veteran denied having flare-ups that would impact the function of his knee.  Additionally, while the examiner noted functional loss/functional impairment in the form of pain on movement, and interference with sitting, standing, and weight-bearing, the examiner determined that the Veteran's knee would not impact his ability to work.  Moreover, the Veteran denied the use of an assistive device.

Likewise, in the Veteran's October 2016 examination, the Veteran reported the inability to climb on ladders, squat, or lift over 40 pounds, but that he can stand for several hours, walk five miles per day, and that his pain his constant.  Despite the Veteran's "constant pain," and the examiner's noted x-ray findings of osteoarthritis, the examiner determined that although the Veteran exhibited pain on movement, pain on palpation, and pain on weight-bearing, the noted pain did not cause functional loss.  The examiner also found that the Veteran did not exhibit functional loss or a loss in range of motion after repetitive use.

The Board also notes that the Veteran's statements have been inconsistent observing that in his June 2010 VA examination, the Veteran reported that he was unable to put on his socks, or walk and stand for 15 minutes; but in the same examination, the Veteran reported that he stands for 10 hours while at work and does not use an assistive device.  Similarly, in his October 2016 VA examination, the Veteran reported that his pain is constant; however, he reported that he can stand for several hours.  He further reported that his knees sublux forward causing him to hold onto something, but noted that he uses a cane only occasionally.  Additionally, the examiner in his October 2016 examination found that the Veteran's knee did not have recurrent subluxation or lateral instability.

Further, the Board has also considered other diagnostic codes pertaining to the Veteran's right knee; however, the evidence does not support a higher evaluation at any time throughout the appeal period.  As mentioned, the Veteran did not have a loss in range of motion during pain nor after repetitive use, and although the Veteran reported some popping, pain, his knees buckling, and subluxation, the Veteran's VA examinations and x-ray images revealed no finding of instability, and no dislocated cartilage with episodes of locking, pain, and effusion.  There is also no evidence of a meniscal condition. Additionally, while the Veteran reported that his knees sublux forward, the Veteran's VA examinations of November 2012 and October 2016 both reported that the Veteran did not have a history of subluxation.  Moreover, the evidence shows that the Veteran did not utilize any assistive device until his October 2016 VA examination where he reported using a cane occasionally.

As it relates to pain, the Board notes that the Veteran may experience knee pain, but pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  In this case, none of the examiners found diminished range of motion after repetitive use or after use with pain.  

The Board also recognizes that the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his disability has been provided by the physician who examined him during the current appeal and who rendered an opinion in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

As such, the Board finds the VA examinations to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  The symptomatology of which the Veteran complained, namely pain, has already been compensated for in the rating schedule.  Therefore, a higher rating for the Veteran's service-connected right knee disability is not warranted.
      
      Service Connection for Arthritis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

In this case, the Veteran contends that his service-connected bilateral knee disorders caused him to have arthritis, including hip arthritis.  As an initial matter, the Board recognizes that the Veteran's initial claim for arthritis was unspecified; however, in his October 2016 Hip and Thigh Disability Benefits Questionnaire (DBQ), the Veteran noted that he was unaware of any diagnosis of arthritis in any other joints, nor did the Veteran have a complaint of arthritis in any other joint. 
As it relates to his service connection claim for right hip arthritis, the Veteran reported in his DBQ that he had right hip replacement in 2013 due to a "deformity," and subsequently, left hip replacement in January 2016.  The Veteran further reported that he was not having any current problems with his right hip, nor did he have functional loss or impairment of his right hip.  The examiner noted that the Veteran had range of motion within normal limits, no evidence of pain with weight-bearing, no pain on palpation, and no loss of function after repetitive use testing.  Muscle atrophy was normal and the Veteran's right hip showed no signs of ankylosis.  

The examiner found that the Veteran's x-rays revealed previous bilateral hip replacement surgery, but that the Veteran did not have hip arthritis currently, per imaging results.  The examiner concluded that the Veteran had resolving hip pain status post (s/p) surgery and opined that the Veteran's hip condition was at least as likely as not caused by or aggravated by the Veteran's active duty service nor was it caused or aggravated by the Veteran's service-connected knee disabilities.  

The examiner supported her rationale noting that current imaging did not show any evidence of arthritis in the Veteran's hips, and that the Veteran's file did not have any previous diagnosis of hip arthritis, nor hip complaints or conditions while in service or post-service.  Notably, the Board recognizes that the Veteran's file includes medical evidence showing that the Veteran had diagnoses of arthritis in both his right and left hips prior to having them replaced in 2013 and 2016, respectively.  Of note is that these medical records were not available for viewing to the examiner prior to her examination of the Veteran, as these records were provided by the Veteran's representative on or about January 2017, months after the Veteran's examination.  

Nonetheless, the examiner noted in her opinion that even if the Veteran did have a diagnosis of right hip arthritis prior to surgery, as opposed to a possible "deformity," it would be more likely caused by his many years of working as a carpenter following active service.  The examiner further explained that any other arthritis found at a later date would not be caused by or aggravated by arthritis in any other part of the Veteran's body, including his knees, as osteoarthritis is not a contagious condition, nor is one joint condition of osteoarthritis connected to, or a cause of osteoarthritis in any other joint.

The Board also notes that in the Veteran's representative's December 2016 brief, the representative seems to suggest that the October 2016 examiner supports a finding of secondary service connection.  The Board disagrees with this assertion as the VA examiner's rationale clearly states the following:  "the Veteran's current bilateral knee arthritis is at least as likely as not caused by the Veteran's service-connected right and left knee conditions...."  However, any other arthritis found upon a subjective examination, to include imaging...would not be caused by, or aggravated by arthritis found in any other part of the body, including his knees."  
The Board finds that this language is clear and unambiguous supporting a conclusion that service connection is not warranted.  

Considering the above, the Board finds that service connection on a direct or secondary basis is not warranted as there is no evidence showing complaints, treatment, diagnosis, or any other event relating to a hip condition during the Veteran's active duty service.  Nor is there evidence that the Veteran's service-connected knees caused or aggravated the Veteran's previous right hip arthritis, or any other right hip condition.  

Therefore, as the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Veteran contends that extraschedular consideration is warranted noting that the correct evaluation of his knee should not be based solely on range of motion tests, but also the Veteran's activities of daily living (ADLs) and the fact that his knees has affected his hips.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  However, if the severity and symptomatology of a veteran's disability are unusual, then the Board "must determine whether the [veteran's] exceptional disability picture exhibits other related factors such as those provided by the regulation of governing norms."  Thun v. Peake, 22 Vet. App. at 116.  If such governing norms, such as marked interference with employment or frequent periods of hospitalization are present, "then the case must be referred to the Under Secretary for Benefits of the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the [veteran's] disability picture requires the assignment of an extraschedular rating."  Id.  

The VA General Counsel has stated that consideration of an extraschedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board has reviewed all of the evidence in the Veteran's electronic file and points out that although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss all of the evidence of record in detail in this instance.  The United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Moreover, the evidence has already been extensively delineated in the Board's decision above regarding the Veteran's increased rating claim for his service-connected right knee.  Therefore, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show as to the claim.

In reviewing the evidence of record, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran contends that his right knee disorder has been manifested by symptoms of pain, popping, subluxation, subjective feelings of giving out, painful flare-ups, interference with sitting, standing, and weight-bearing, kneeling, squatting, and difficulty ascending and descending stairs.  However, the Board finds that the symptoms are contemplated in the rating schedule and no extraschedular referral is warranted. 

As the Veteran currently has a diagnosis of osteoarthritis in his right knee, the Board notes that the rating schedule specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59 ) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, incoordination, weakness, and instability of station (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's crepitus, interference with sitting, standing, and weight-bearing, and difficulty ascending and descending stairs are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by crepitus (grating, crackling, or popping sensations in the knee) and which inherently creates difficulty with sitting, standing, weight-bearing, and ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  Moreover, as mentioned previously, the Board found the Veteran's reported symptoms to be inconsistent with the Veteran's own statements and medical evidence (e.g. the Veteran reported that his knees sublux forward; however, VA examinations showed no history of subluxation; and the Veteran reported the inability to stand more than 15 minutes; but later reported that he stands for 10 hours).

Additionally, there is no "marked interference with employment which may warrant extraschedular consideration."  As noted above, the Veteran complained of pain in his knee while standing for 10 hours at his employment; however, there is no evidence of record which shows that the Veteran's knee pain interfered with his employment.  Moreover, VA examiners noted that the Veteran's knee did not impact his ability to work, nor did he have functional loss due to pain.  Likewise, the Veteran has not had any periods of hospitalization due to his service-connected right knee.  

Further, while the Veteran contends extraschedular consideration is warranted because his knees affect his hips, the evidence of record shows that the Veteran does not have a current hip condition.  As explained above, the Veteran previously had arthritis of his hips prior to having bilateral hip replacement surgery; however, the Board has determined that his previous hip arthritis, or any other hip condition was not caused or aggravated by his knees.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the impairment from service-connected disabilities.  However, there is no indication that the collective impact or combined effect of more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture to render the schedular rating criteria inadequate.  

Having considered the findings outlined in the Board's decision above and the remaining evidence of file, the Board concludes that entitlement to referral for an extraschedular rating for a right knee disability has not been warranted at any time during the pendency of this claim.  In support of this conclusion, the Board finds that the Veteran's right knee disability does not present such an exceptional disability picture due to factors such as marked interference with employment or frequent periods of hospitalization to concede that the schedular rating for the service-connected knee disability is inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366, (2017) ("Although the first and second Thun elements are interrelated, they 'involve separate and distinct analysis,' and '[i]f either element is not met, then referral for extraschedular consideration is not appropriate.'") (quoting Yancy v. McDonald, 27 Vet.App. 484, 494 (2016)).

Therefore, the Board finds that the preponderance of the evidence is against the claim and that the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to referral for extraschedular consideration of service-connected right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a disability evaluation higher than 10 percent for patellofemoral pain in the right knee, post-operative is denied.

Entitlement to service connection for arthritis, to include arthritis of the hip is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


